Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered April 25, 1990, convicting defendant upon his plea of guilty of the crime *1007of criminal possession of a controlled substance in the fourth degree.
We reject defendant’s claim that the Troopers lacked probable cause to justify the search of the vehicle he was driving. There is no question that the vehicle had been properly stopped after it had been observed to be speeding. Upon their approach of the vehicle both Troopers detected the odor of marihuana smoke coming from the vehicle. That fact alone has been held sufficient to provide police officers with probable cause to search a vehicle (People v Chestnut, 43 AD2d 260, affd 36 NY2d 971). Here, there were also packets of rolling papers in plain view in the vehicle. The facts on this record amply support the search of the vehicle for contraband (see, People v Mangan, 55 AD2d 247). As a final matter, it is also noted that at least one of the Troopers’ expertise with respect to knowledge of the smell of marihuana was adequately developed in the record (see, People v Chestnut, supra).
Judgment affirmed. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.